Citation Nr: 1531381	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-47 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type 2.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985 and from October 2003 to February 2005.

These matters come to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the service connection claim for hypertension and the increased rating claim on appeal.

As to the hypertension claim, a remand is necessary to obtain a supplemental opinion regarding the etiology of the Veteran's hypertension.  The Veteran underwent VA fee-basis compensation and pension examination in November 2009.  The examiner was evaluating the Veteran's hypertension and service-connected diabetes mellitus, type 2.  The examiner noted that the Veteran had a one-year history of hypertension.  At the end of the examination report, it was noted that "[t]he claimant has: essential hypertension.  It is not aggravated by diabetes."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2009 VA fee-basis examiner offered no reasons why he felt the Veteran's hypertension was not aggravated by his diabetes.  Further, no opinion was offered regarding whether or not the Veteran's hypertension was actually caused by his diabetes.  Because the examiner did not give a reasoned, supported etiology opinion concerning the etiology of the Veteran's hypertension, remand for a new opinion is required.  

In addition, VA examinations are necessary to determine that the current nature and severity of the Veteran's diabetes mellitus.  In a March 2010 statement, R.G.G. commented that the Veteran had recently gone to the emergency room on two occasions with elevated and decreased blood glucose levels.  In a July 2012 statement, the Veteran remarked that his medications and insulin for diabetes had been increased, and his activities were now restricted.  He last underwent a VA examination to assess his diabetes and its complications in November 2009.  

As the lay evidence suggests a worsening of disability since the last VA compensation examination, the Veteran should be afforded an additional comprehensive examination to determine the current nature and severity of his diabetes mellitus, type 2.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with claims file any outstanding records pertinent to the Veteran's case.

2.  Then, schedule the Veteran for the pertinent examination addressing his hypertension.  The claims file must be made available to the examiner for review of the case. 

Following review of the record, the examiner should respond to the following with adequate rationale:

Clarify whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred or aggravated as a complication of his service-connected diabetes mellitus, type 2, or alternatively, as a result of his active service.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetes mellitus, type 2.  The entire claims file must be provided to the examiner for review. All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

After a complete review of the claims file, the VA examiner should respond to the following:

a).  Determine whether the Veteran's diabetes mellitus requires the regulation of his activities (avoidance of strenuous occupational and recreational activities) to control his diabetes.  Address the Veteran's lay statements in this regard. 

b).  Discuss whether the Veteran's diabetes mellitus causes episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

c).  Indicate all current diabetic-related disabilities and comment on the severity of each; in addition, state whether and to what extent they affect his activity level. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

4.  Then, readjudicate the service connection claim for hypertension and the increased rating claim for diabetes mellitus, type 2, on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




